Section 2: EX-10.1 (EXHIBIT 10.1)




FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT


THIS FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
dated as of September 28, 2007 (this "Agreement"), is entered into among ESSEX
PORTFOLIO, L.P., a California limited partnership (the "Borrower"), the Lenders
party to the Credit Agreement (as defined below) and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the "Administrative
Agent").  Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Credit Agreement.


RECITALS


A.           The Borrower, the Lenders and the Administrative Agent entered into
that certain Fourth Amended and Restated Revolving Credit Agreement dated as of
March 24, 2006 (as amended and modified from time to time, the "Credit
Agreement").


B.           The parties hereto have agreed to amend the Credit Agreement as
provided herein.


C.           In consideration of the agreements hereinafter set forth, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows.


AGREEMENT


1.           Amendments.


(a)           Amended Definitions.  The following definitions in Section 1.1 of
the Credit Agreement are hereby amended and restated in their entirety to read
as follows:


"Availability" means, at any time, an amount equal to the lesser of (a) either
(i) 60% of the Unencumbered Asset Pool Value at such time or (ii) during any
four calendar quarters during the term of this Agreement, upon written notice by
the Borrower to the Administrative Agent, 65% of the Unencumbered Asset Pool
Value at such time or (b) the Maximum Commitment Amount at such time.


"Capitalization Rate" means 6.50%.


"Capital Reserve" means $62.50 per unit per quarter for all real properties
owned by Guarantor and its consolidated subsidiaries, excluding, however, units
owned by Acquisition down-REITs.


(b)           Deleted Definition.  The definition of "Tangible Net Worth" in
Section 1.1 of the Credit Agreement is deleted from such Section.


(c)           Unencumbered Asset Pool Value.  Each instance of “20%” is replaced
with “25%” in the Credit Agreement in (i) Section 4.1(a)(ii)(5), (ii) the
paragraph immediately
 
 
1
following Section 4.1(a)(ii)(5), (iii) Section 4.1(b)(D), (iv) Section 4.1(c),
(v) Section 6.5.2(4)(z) and (vi) the last paragraph of Section 8.1.


(d)           Conditions to Borrowing.  Sections 5.2(c) and 5.2(f) of the Credit
Agreement are amended and restated in their entirety to read as follows:


(c)           [reserved]


(f)           [reserved]


(e)           Financial and other Information; Certification.


(i)           Section 6.3(b) of the Credit Agreement is amended in its entirety
to read as follows:


(b)          Within 45 days after the end of each of the first three fiscal
quarters, quarterly unaudited financial statements of Borrower and Guarantor,
including cash flow statements, certified by a Responsible Officer of Borrower,
and (to the extent appropriate), be prepared on a consolidated basis according
to GAAP.


(ii)            Section 6.3(h) of the Credit Agreement is amended in its
entirety to read as follows:


(h) [reserved]


(iii)           Section 6.3(i) of the Credit Agreement is amended in its
entirety to read as follows:


(i)           Within 60 days of the end of each of the first three fiscal
quarters and in addition within 90 days of the end of each fiscal year, a
Compliance Certificate of Borrower in the form of Exhibit E signed and certified
by an authorized financial officer of Borrower (i) setting forth the information
and computations (in sufficient detail) to determine the Gross Asset Value, the
Total Liabilities, the Unsecured Debt, the Unencumbered Stabilized Asset
Property Value, the Unencumbered Development Property Value, the aggregate
Unencumbered Asset Pool Value, the aggregate Unencumbered Property Value, the
EBITDA, the Fixed Charges, the Secured Recourse Debt and to establish that
Borrower is in compliance with all financial covenants set forth in this
Agreement at the end of the period covered by the financial statements then
being furnished, (ii) stating specifically that the Outstanding Amount of Loans
(including all Swing Loans and Bid Loans) plus the Outstanding Amount of L/C
Obligations is less than or equal to the Availability, and (iii) setting forth
whether there existed as of the date of the most recent financial statements of
Guarantor and its consolidated subsidiaries and whether there exists as of the
date of the certificate, any Default or Event of Default under this Agreement
and, if any such Default or Event of Default exists, specifying the nature
thereof and the action Borrower is taking and proposes to take with respect
thereto.


(f)           Permitted Investments:  Section 6.6 of the Credit Agreement is
amended and restated in its entirety to read as follows:
 
2

--------------------------------------------------------------------------------

6.6           Type of Business; Development Covenants.  Borrower shall own,
manage, finance, lease and/or operate as an owner, developer and/or asset
manager multifamily residential properties, and all of Borrower's other business
activities and investments shall be incidental thereto, with the exception of
the investments described in clause (f) below.  Guarantor and its consolidated
subsidiaries shall not own at any time, on a consolidated basis, (a) entitled
and unentitled land, (b) single development property, (c) development
properties, (d) Joint Venture Investments, (e) Capital Interests in Acquisition
down-REITs, and (f) real estate assets (other than multifamily residential
properties), or investments in, or loans to, companies that own and/or develop
real estate (other than multifamily residential properties) the value of which
exceeds, in the aggregate for all assets in clauses (a) – (f) above, 35% of
Gross Asset Value.


For the purpose of calculating the value for assets in clauses (a), (b) and (c)
above, projects that have not yet attained a stabilized occupancy (which, for
this purpose only, shall be 90% occupancy) shall be valued at 100% of the
projected total cost of the project (multiplied, if such project is owned by a
Joint Venture, by Borrower's Capital Interest in such Joint Venture).  Projects
that attain 90% occupancy shall no longer be subject to the limits contained in
this Section 6.6.


(g)           Financial Covenants:  Sections 6.9, 6.10, 6.11 and 6.12 of the
Credit Agreement are amended and restated in their entirety to read as follows:


6.9           Maximum Total Liabilities to Gross Asset Value.  Total Liabilities
at the end of each calendar quarter shall not exceed 60% of Gross Asset Value at
such time; provided, however, that if at the end of any calendar quarter, for up
to four calendar quarters during the term of this Agreement, Total Liabilities
exceed 60% of Gross Asset Value but are less than 65% of Gross Asset Value then
Total Liabilities at the end of each such calendar quarter may exceed 60%, but
shall not exceed 65%, of Gross Asset Value at such time.


6.10           Debt Ratios.  (a) The amount of Unsecured Debt at the end of each
calendar quarter shall not exceed 60% of the Unencumbered Property Value at such
time; provided, however, that if at the end of any calendar quarter, for up to
four calendar quarters during the term of this Agreement, the amount of
Unsecured Debt exceeds 60% of Unencumbered Property Value but is less than 65%
of Unencumbered Property Value then the amount of Unsecured Debt at the end of
each such calendar quarter, may exceed 60%, but shall not exceed 65%, of
Unencumbered Property Value at such time; (b) the Outstanding Amount of all
Loans (including all Swing Loans and Bid Loans) plus the Outstanding Amount of
all L/C Obligations shall not exceed the Availability at such time; and (c) the
amount of Secured Recourse Debt at the end of each calendar quarter shall not
exceed 10% of the Gross Asset Value at such time.


6.11           Fixed Charge Coverage Ratio.  The ratio of EBITDA for each
calendar quarter divided by the amount of Fixed Charges for such calendar
quarter shall not be less than 1.50:1.0.


6.12           [reserved].


(h)           Use of Proceeds:  Section 6.20 of the Credit Agreement is amended
by deleting the words ", but not for the repurchase of the common stock of
Guarantor" from the end of such Section.
 
3

--------------------------------------------------------------------------------

(i)           Schedules:  Schedule 1.4 to the Credit Agreement is amended and
restated in its entirety as attached hereto.


(j)           Exhibits:  Exhibits A-1, A-2 and E to the Credit Agreement are
amended and restated in their entirety as attached hereto.


2.           Effectiveness; Conditions Precedent.  This Agreement shall be
effective as of the date hereof when all of the conditions set forth in this
Section 2 shall have been satisfied in form and substance satisfactory to the
Administrative Agent.


(a)           Execution and Delivery.  The Administrative Agent shall have
received copies of this Agreement duly executed by a Responsible Officer of the
Borrower, the Required Lenders and the Administrative Agent together with the
consents of the Guarantor and the Permitted Affiliates attached hereto.


(b)           Amendment Fee.  The Administrative Agent shall have received, for
the account of each Lender executing this Agreement, a fee of $5,000.


(c)           Fees and Expenses.  Payment by the Borrower of all fees and
expenses owed by the Borrower to the Administrative Agent.


3.           Ratification of Credit Agreement.  The Borrower acknowledges and
consents to the terms set forth herein and agrees that this Agreement does not
impair, reduce or limit any of their obligations under the Loan Documents.


4.           Authority/Enforceability.  The Borrower represents and warrants as
follows:


(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Agreement.


(b)           This Agreement has been duly executed and delivered by such Person
and constitutes such Person's legal, valid and binding obligations, enforceable
in accordance with its terms, except as the same may be limited by insolvency,
bankruptcy, reorganization, or other laws relating to or affecting the
enforcement of creditors' rights or by general equitable principals.


(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Agreement.


(d)           The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of its, or its subsidiaries'
organization documents or (ii) materially violate, contravene or conflict with
any Laws applicable to it or any of its subsidiaries.


5.           Representations and Warranties of the Borrower.  The Borrower
represents and warrants to the Lenders that after giving effect to this
Agreement (a) the representations and warranties of the Borrower set forth in
Article 7 of the Credit Agreement are true and correct in all material respects
as of the date hereof, and (b) no event has occurred and is continuing which
constitutes a Default or an Event of Default.
 
4

--------------------------------------------------------------------------------

6.           Release.  In  consideration of the Lenders entering into this
Agreement, the Borrower hereby releases the Administrative Agent, the Lenders
and the Administrative Agent's and the Lenders' respective officers, employees,
representatives, agents, counsel and directors from any and all actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, now known or unknown, suspected or unsuspected to the
extent that any of the foregoing arises from any action or failure to act solely
in connection with the Loan Documents on or prior to the date hereof.


7.           Counterparts/Telecopy.  This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same
instrument.  Delivery of executed counterparts of this Agreement by telecopy or
pdf shall be effective as an original.


8.           GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO
ANY CHOICE OF LAW RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE STATE OF CALIFORNIA TO THE
RIGHTS AND DUTIES OF THE PARTIES.




[remainder of page intentionally left blank]
 
 
 
5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWER:                                                      ESSEX PORTFOLIO,
L.P.,
a California limited partnership


By:           ESSEX PROPERTY TRUST, INC.,
a Maryland corporation


By: /s/ JORDAN E. RITTER
Name: Jordan E. Ritter
Title: Senior Vice President
 
 

--------------------------------------------------------------------------------

ADMINISTRATIVE
AGENT:                                           BANK OF AMERICA, N.A., as
Administrative Agent


By: /s/ KATHLEEN M. CARRY
Name: Kathleen M. Carry
Title: Vice President


LENDERS:                                        BANK OF AMERICA, N.A., as
Issuer, Swingline Lender and Lender


By: /s/ HELEN CHAN
Name: Helen Chan
Title: Assistant Vice President


PNC BANK, NATIONAL ASSOCIATION,


By: /s/ KAREN J. KENNEDY
Name: Karen J. Kennedy
Title: Vice President


UNION BANK OF CALIFORNIA, N.A.


By: /s/ CHARLES J. McGANN
Name: Charles J. McGann
Title: Vice President


COMERICA BANK


By: /s/ CASEY L. STEVENSON
Name: Casey L. Stevenson
Title: Vice President


KEYBANK NATIONAL ASSOCIATION


By: /s/ SCOTT CHILDS
Name: Scott Childs
Title: Vice President


JPMORGAN CHASE BANK, N.A.


By: /s/ VANESSA CHIU
Name: Vanessa Chiu
Title: Vice President


CHEVY CHASE BANK, F.S.B.


By: /s/ MARIE EJINDU
Name: Marie Ejindu
Title: Assistant Vice President
 
 

--------------------------------------------------------------------------------

CONSENT OF GUARANTOR


Reference is made to that certain Fourth Amended and Restated Revolving Credit
Agreement dated as of March 24, 2006 (as amended by that certain First Amendment
to Fourth Amended and Restated Revolving Credit Agreement dated as of the date
hereof (the "First Amendment") and as otherwise amended and modified from time
to time, the "Credit Agreement").


Essex Property Trust, Inc., a Maryland corporation, (a) acknowledges and
consents to the foregoing First Amendment, (b) makes the representations set
forth in Article 7 of the Credit Agreement that apply to Guarantor, (c)
reaffirms its obligations to be bound by the covenants of Articles 6 and 10 of
the Credit Agreement that apply to Guarantor, (d) reaffirms its obligations
under the Third Amended and Restated Payment Guaranty dated as of March 24, 2006
and (e) agrees that the First Amendment does not impair, reduce or limit any of
its obligations under the Loan Documents.


Dated as of September 28, 2007


ESSEX PROPERTY TRUST, INC.,
a Maryland corporation,
as Guarantor


By: /S/ JORDAN E. RITTER
Name: Jordan E. Ritter
Title: Senior Vice President




925 East Meadow Drive
Palo Alto, CA 94303
Attn.: Mark J. Mikl and Jordan E. Ritter
 
 

--------------------------------------------------------------------------------

CONSENT OF PERMITTED AFFILIATES


Reference is made to that certain Fourth Amended and Restated Revolving Credit
Agreement dated as of March 24, 2006 (as amended by that certain First Amendment
to Fourth Amended and Restated Revolving Credit Agreement dated as of the date
hereof (the "First Amendment") and as otherwise amended and modified from time
to time, the "Credit Agreement").


Each of the undersigned, as "Permitted Affiliates" under the Credit Agreement,
(a) acknowledges and consents to the foregoing First Amendment, (b) makes the
representations set forth in Article 7 of the Credit Agreement that apply to
such Permitted Affiliate, (c) reaffirms its obligations to be bound by the
covenants of Articles 6 and 10 of the Credit Agreement that apply to such
Permitted Affiliate, (d) reaffirms its obligations under the Second Amended and
Restated Payment Guaranty dated as of March 24, 2006 and (e) agrees that the
First Amendment does not impair, reduce or limit any of its obligations under
the Loan Documents.


Dated as of September 28, 2007


JMS ACQUISITION LLC,
a Delaware limited liability company


By:  Essex Portfolio, L.P.,
a California limited partnership,
its sole member


By:           Essex Property Trust, Inc.,
a Maryland corporation,
its general partner


By: /s/ JORDAN E. RITTER
Name: Jordan E. Ritter
Title: Senior Vice President


JAYSAC, LTD.,
Texas limited partnership


By:                 Jaysac GP Corp.,
       a Delaware corporation,
               its general partner


By: /s/ JORDAN E. RITTER
Name: Jordan E. Ritter
Title: Senior Vice President


JAYSAC GP CORP.,
a Delaware corporation


By: /s/ JORDAN E. RITTER
Name: Jordan E. Ritter
Title: Senior Vice President
 
 

--------------------------------------------------------------------------------

ESSEX BRIDLE TRAILS, L.P.,
a California limited partnership


By:                Essex Management Corporation,
      a California corporation,
      its general partner


By: /s/ JORDAN E. RITTER
Name: Jordan E. Ritter
Title: Senior Vice President


ESSEX BUNKER HILL, L.P.,
a California limited partnership


By:  Essex Bunker Hill Corporation,
a California corporation,
its general partner


By: /s/ JORDAN E. RITTER
Name: Jordan E. Ritter
Title: Senior Vice President


ESSEX COLUMBUS LLC,
a Delaware limited liability company


By:  Essex Columbus, Inc.,
a California corporation,
its managing member


By: /s/ JORDAN E. RITTER
Name: Jordan E. Ritter
Title: Senior Vice President


ESSEX LORRAINE LLC,
a Delaware limited liability company


By:  Essex Lorraine, Inc.,
a California corporation,
its managing member


By: /s/ JORDAN E. RITTER
Name: Jordan E. Ritter
Title: Senior Vice President


ESSEX MAPLE LEAF, L.P.,
a California limited partnership


By:  Essex Management Corporation,
a California corporation,
its general partner
 
 

--------------------------------------------------------------------------------

By: /s/ JORDAN E. RITTER
Name: Jordan E. Ritter
Title: Senior Vice President


ESSEX MARINA CITY CLUB, L.P.,
a California limited partnership


By   Essex MCC, LLC,
a Delaware limited liability company,
its general partner


By:           Essex Portfolio, L.P.,
a California limited partnership,
its sole member


By:           Essex Property Trust, Inc.,
a Maryland corporation,
its general partner


By: /s/ JORDAN E. RITTER
                        Name: Jordan E. Ritter
                        Title: Senior Vice President


ESSEX MEADOWOOD, L.P.,
a California limited partnership


By:   Essex Meadowood Corporation,
a California corporation,
its general partner


By: /s/ JORDAN E. RITTER
Name: Jordan E. Ritter
Title: Senior Vice President


ESSEX PARK BOULEVARD, LLC,
a Delaware limited liability company


By:  Essex Portfolio, L.P.,
a California limited partnership,
its sole member


By:          Essex Property Trust, Inc.,
a Maryland corporation,
its general partner


By: /s/ JORDAN E. RITTER
Name: Jordan E. Ritter
Title: Senior Vice President
 
 

--------------------------------------------------------------------------------

ESSEX SPRING LAKE, L.P.,
a California limited partnership


By:  Essex Management Corporation,
a California corporation,
its general partner


By: /s/ JORDAN E. RITTER
Name: Jordan E. Ritter
Title: Senior Vice President


ESSEX TRACY DEVELOPMENT, INC.,
a California corporation


By: /S/ JORDAN E. RITTER
Name: Jordan E. Ritter
Title: Senior Vice President


JACKSON SCHOOL VILLAGE LIMITED PARTNERSHIP,
a California limited partnership


By:  Essex Portfolio, L.P.,
a California limited partnership,
its general partner


By:           Essex Property Trust, Inc.,
a Maryland corporation,
its general partner


By: /s/ JORDAN E. RITTER
Name: Jordan E. Ritter
Title: Senior Vice President


NEWPORT BEACH NORTH LLC,
a Delaware limited liability company


By:  Newport Beach North, Inc.,
a Delaware corporation,
its managing member


By: /s/ JORDAN E. RITTER
Name: Jordan E. Ritter
Title: Senior Vice President


PARK HILL LLC,
a Washington limited liability company


By:  Essex Portfolio, L.P.,
a California limited partnership,
its sole member
 
 

--------------------------------------------------------------------------------

By:          Essex Property Trust, Inc.,
a Maryland corporation,
its general partner


By: /s/ JORDAN E. RITTER
Name: Jordan E. Ritter
Title: Senior Vice President




ESSEX CANYON OAKS APARTMENTS, L.P.,
a California limited partnership


By:           Essex Canyon Oaks, LLC,
a Delaware limited liability company,
its general partner


By:           Essex Portfolio, L.P.,
a California limited partnership,
its sole member


By:           Essex Property Trust, Inc.,
a Maryland corporation,
its general partner


By: /s/ JORDAN E. RITTER
                     Name: Jordan E. Ritter
                 Title: Senior Vice President
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1.4


PERMITTED AFFILIATES


JMS ACQUISITION LLC
 
JAYSAC, LTD.
 
JAYSAC GP CORP.
 
ESSEX BRIDLE TRAILS, L.P.
 
ESSEX BUNKER HILL, L.P.
 
ESSEX COLUMBUS LLC
 
ESSEX LORRAINE LLC
 
ESSEX MAPLE LEAF, L.P.
 
ESSEX MARINA CITY CLUB, L.P.
 
ESSEX MEADOWOOD, L.P.
 
ESSEX PARK BOULEVARD, LLC
 
ESSEX SPRING LAKE, L.P.
 
ESSEX TRACY DEVELOPMENT, INC.
 
JACKSON SCHOOL VILLAGE LIMITED PARTNERSHIP
 
NEWPORT BEACH NORTH LLC
 
PARK HILL LLC
 
ESSEX CANYON OAKS APARTMENTS, L.P.
 
 
 

--------------------------------------------------------------------------------

EXHIBIT A-1


UNENCUMBERED STABILIZED ASSET POOL PROPERTIES
AS OF MARCH 24, 2006


Part A:  Currently Existing Properties:


PROPERTY NAME
NAME OF OWNER
# OF UNITS
LOCATION
Marina Cove #
Essex Portfolio, L.P.
292
Santa Clara, CA
Foothill Gardens
Essex Portfolio, L.P.
132
San Ramon, CA
Twin Creeks
Essex Portfolio, L.P.
44
San Ramon, CA
Marina City Club #
Essex Marina City Club, L.P.
101
Marina Del Rey, CA
Mirabella (Marina View)
Essex Portfolio, L.P.
188
Marina Del Rey, CA
Monterra del Mar (Windsor Terrace)
Essex Portfolio, L.P.
123
Pasadena, CA
Avondale at Warner Center
Essex Portfolio, L.P.
446
Woodland Hills, CA
Lofts at Pinehurst, The (Villa Scandia)
Essex Portfolio, L.P.
118
Ventura, CA
Alpine Country
JMS Acquisition LLC
108
Alpine, CA
Cambridge
JMS Acquisition LLC
40
Chula Vista, CA
Woodlawn Colonial
JMS Acquisition LLC
159
Chula Vista, CA
Mesa Village
JMS Acquisition LLC
133
Claremont, CA
Tierra del Sol/Norte
JMS Acquisition LLC
156
El Cajon, CA
Grand Regency
JMS Acquisition LLC
60
Escondido, CA
Country Villas
JMS Acquisition LLC
180
Oceanside, CA
Vista Capri - North
JMS Acquisition LLC
106
San Diego, CA
Carlton Heights
JMS Acquisition LLC
70
Santee, CA
Shadow Point
JMS Acquisition LLC
172
Spring Valley, CA
Salmon Run at Perry Creek
Essex Portfolio, L.P.
132
Bothell, WA
Laurels at Mill Creek
Essex Portfolio, L.P.
164
Mill Creek, WA
Linden Square
Essex Portfolio, L.P.
183
Seattle, WA
Meadows @ Cascade Park
Essex Portfolio, L.P.
198
Vancouver, WA
Village @ Cascade Park
Essex Portfolio, L.P.
192
Vancouver, WA
St. Cloud Apartments
Jaysac, Ltd.
302
Houston, TX
TOTAL:
 
3951
 



#  Properties subject to a financeable ground lease; provided, however, as to
Marina Cove, only 1 parcel is subject to such a ground lease.

 
 

--------------------------------------------------------------------------------

 

Part B:  Properties Added Since the Closing Date of the Existing Credit
Agreement:


PROPERTY NAME
NAME OF OWNER
# OF UNITS
LOCATION
Jackson School Village*
Jackson School Village Limited Partnership
200
Hillsboro, OR
Bunker Hill*
Essex Bunker Hill, L.P.
456
Los Angeles, CA
Spring Lake*
Essex Spring Lake, L.P.
69
Seattle, WA
Maple Leaf*
Essex Maple Leaf, L.P.
48
Seattle, WA
Meadowood*1
Essex Meadowood, L.P.
320
Simi Valley, CA
Columbus
(aka Hampton Court)
Essex Columbus LLC
83
Glendale, CA
Bridle Trails*
Essex Bridle Trails, L.P.
108
Kirkland, WA
Lorraine*
(aka Hampton Place)
Essex Lorraine LLC
132
Glendale, CA
Park Hill
Park Hill LLC
245
Issaquah, WA
Mountain View
Essex Portfolio, L.P.
106
Camarillo, CA
Pinehurst  #
Essex Portfolio, L.P.
28
Ventura, CA
Woodside Village*
Newport Beach North LLC
145
Ventura, CA
Fairway
(aka Fairway at Big Canyon) #
Essex Portfolio, L.P.
74
Newport Beach, CA
Landmark
Essex Portfolio, L.P.
285
Hillsboro, OR
Wilshire Promenade
Essex Portfolio, L.P.
149
Fullerton, CA
Cedar Terrace
JMS Acquisition LLC
180
Bellevue, WA
Marbella
Essex Portfolio, L.P.
60
Los Angeles, CA
Chimney Sweep/CBC Apartments
Essex Portfolio, L.P.
239
Goleta, CA
Belmont Terrace Apartments
Essex Portfolio, L.P.
71
Belmont, CA
Hope Ranch
Essex Portfolio, L.P.
108
Santa Barbara, CA
Canyon Oaks
Essex Canyon Oaks Apartments, L.P.
250
San Ramon, CA
TOTAL:
 
3622
 



*  Properties owned at least 99% by Borrower or a Permitted Affiliates
#  Properties subject to a financeable ground lease



--------------------------------------------------------------------------------

 
1 Meadowood will be added as a Unencumbered Stabilized Asset Pool Property as of
February ___, 2006.
 
 
 

--------------------------------------------------------------------------------

EXHIBIT A-2


UNENCUMBERED WORK IN PROCESS PROPERTIES
AS OF MARCH 24, 2006


PROPERTY NAME
NAME OF OWNER
LOCATION
Moorpark
Essex Portfolio, L.P.
Moorpark, CA
Tracy
Essex Tracy Development, Inc.
Tracy, CA
Park Blvd
Essex Park Boulevard, LLC
Palo Alto, CA
Grand Ave.
Essex Park Boulevard, LLC
Oakland, CA



 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


COMPLIANCE CERTIFICATE






